PER CURIAM:
This action was instituted before a justice of the peace on a promissory note. It was appealed to the circuit court where the defendant failed to appear and judgment was entered affirming the judgment of the justice for the sum of $308.25. That is to say, $285 the principal note, and $23.25, eight per cent interest thereon from February 19, 1906, the date of the note. Defendant filed a motion for new trial, which having been overruled, the case was appealed. An error was made in calculating the interest, which was computed from the date of the note instead of from its maturity, May 19, 1906, as it should have been. The difference in the interest was $5.70, and plaintiff offers to remit this amount from the judgment, the costs to he *543taxed against defendant, who appealed. We cannot tax the costs against defendant because the error in computing the interest was expressly called to the attention, of the court below in the motion for new trial, but was disregarded in overruling said motion.
The judgment will be reversed and the cause remanded.